department of the treasury internal_revenue_service washington d c date number release date gl-119716-99 cc el gl uil memorandum for district_counsel pacific northwest from lawrence h schattner chief branch general litigation subject sec_7433 claim this responds to your memorandum to the office of assistant chief_counsel field service requesting advice with respect to your proposed response to issues raised in the administrative claim filed pursuant to sec_7433 by some investors in a the claim for damages allege that the service recklessly or intentionally violated the provisions of sec_7214 sec_6304 sec_6331 and sec_6301 when it collected late_filing_penalties from investors in a who did not settle their a-related tax_liabilities with the service and by transferring payments made on behalf of one partnership to the account of another partnership legend a b c amount a date a date b date c date d statutory background of sec_7433 sec_7433 provides in part as follows a in general - if in connection with any collection of federal tax with respect to a taxpayer any officer_or_employee of the internal_revenue_service recklessly or intentionally or by reason of negligence disregards any provision of this title or any regulation promulgated under this title such taxpayer may bring a civil_action for damages against the united_states in a district_court of the united_states b damages - in any_action brought under subsection a or petition filed under subsection e upon a finding of liability on the part of the defendant the defendant shall be liable to the plaintiff in an amount equal to the lesser_of dollar_figure dollar_figure in the case of negligence or the sum of - actual direct economic damages sustained by the plaintiff as a proximate result of the reckless or intentional or negligent actions of the officer_or_employee and the costs of the action d period for bringing action - notwithstanding any other provision of law an action to enforce liability created under this section may be brought without regard to the amount in controversy and may be brought only within years after the date the right of action accrues sec_301_7433-1 provides that a cause of action under sec_7433 accrues when the claimant has had a reasonable opportunity to discover all essential elements of a possible cause of action sec_7433 is a waiver of the united states’ sovereign immunity and although placed in the internal_revenue_code congress could have placed such waiver in the federal tort claims act u s c which currently allows the united_states to be sued for tort but excepts tax matters from its scope indeed tort terms are used in sec_7433 also its legislative_history which describes when a cause of action accrues under sec_7433 is the same as the rule under the federal tort claims act see h_r rep pincite the essential elements of a cause of action for tort that must be established by a plaintiff are that there is a duty on the part of the defendant that there has been a breach of duty by the defendant that the defendant’s negligent or intentional action caused damages to the plaintiff and that the plaintiff suffered damages in a specific amount see william prosser the law of torts sec_30 p 4th ed under sec_7433 the essential elements are that the internal_revenue_code and regulations prescribe what conduct service personnel are required to follow in connection with collection activities that there was a breach of that duty by the service that the breach was the result of reckless intentional or negligent disregard of the code or the regulations issued thereunder and that the claimant suffered damages in a specific amount the claimant has the burden_of_proof with regard to each of these elements before discussing whether the allegations in the a-related administrative claim satisfies each element under sec_7433 we make some general observations concerning the definitions of reckless and intentional disregard and causation neither sec_7433 nor the regulations thereunder define the tort terms reckless intentional or negligent however these terms have generally accepted common_law definitions one who is guilty of intentional disregard or misconduct intends the harm caused by his acts or omissions in order for disregard or misconduct to be reckless the actor must have intentionally acted or failed to act either knowing or knowing facts that would lead a reasonable person to realize that it is highly probable that harm will result see am jur 2d negligence reckless misconduct differs from negligence negligence consists of mere inadvertence or failure to take precautions while reckless misconduct involves a conscious choice of a course of action or inaction conduct cannot be in reckless disregard unless the conduct itself is intended see 57a am jur 2d negligence whether conduct or failure to act constitutes reckless intentional or negligent disregard of the law will depend on the facts and circumstances of each case the claimant must establish that the service’s actions were the proximate cause of the claimant’s damages economic damages are the proximate result of an employee’s reckless or intentional conduct if the damages are caused in fact by and are a foreseeable result of such actions economic damages that are not attributable directly to an employee’s reckless or intentional conduct but that result substantially from an unforeseeable intervening cause are not compensable under sec_7433 even if such damages would not have been sustained but for the employee’s actions see 996_f2d_780 5th cir the service recklessly or intentionally disregarded its regulations when it failed to release liens against a computer_software company however the company was not entitled to recover damages allegedly lost due to the action because no direct causal relationship was shown between the liens and the corporations’s loss of business the claimant must incur actual pecuniary damages injuries such as inconvenience emotional distress and loss of reputation are compensable only to the extent that they result in actual pecuniary damages sec_301 b amoco prod co v aspen group u s dist lexis d colo the a case sec_1 in order to recover under sec_7433 the claimants must first be able to prove that the service violated some provision of the internal revenue laws or regulations during the process of collecting the late_filing_penalties the claimants allege that the service’s collection of the penalties was an attempt to coerce non-settling partners to accept the substantive tax settlement in violation of sec_7214 and to harass oppress and abuse the non-settling partners in violation of sec_6304 the claimants also allege that the service’s method of applying some of the levied funds violated sec_6331 and sec_6301 litigation hazard sec_1 rra amended sec_7433 to add a cause of action for negligent disregard of the internal revenue laws the amendment is effective for actions of officers or employees of the service after date the collection activity in these cases took place prior to date therefore the reckless or intentional standard applies to these cases
